


Exhibit 10.1
____________________________________________________________________________________
[centuryltrheadlogoa01a01a02.jpg]
    






April 24, 2014


Mr. Rick Dillon
Via Electronic Mail


Dear Rick:


We are very pleased to offer you the position of Executive Vice President and
Chief Financial Officer of Century Aluminum Company (the “Company”). In this
position, you will be based out of the Company’s Chicago headquarters and will
report directly to the Chief Executive Officer of Century Aluminum Company.


Your first day of employment will be May 19, 2014, unless the parties mutually
agree otherwise.


The following will serve as an overview of the conditions and financial terms of
our relationship:
 
•Base Salary: You will receive an initial annual base salary of $400,000, to be
reviewed annually.


•Signing Bonus: You will receive a signing bonus of $200,000, payable with your
first paycheck in accordance with the Company’s normal payroll cycle. If you
voluntarily leave your position with the Company within two years of your start
date, you agree to repay this signing bonus to the Company within 30 days of
your departure.


To the extent that you are able to exercise your already-vested stock options
with your current employer, your signing bonus will be reduced by the pre-tax
value realized. In such case, if you voluntarily leave your position with the
Company within 18 months of your start date, you agree to repay this signing
bonus to the Company within 30 days of your departure.


In order to receive this payment, you must first enter into the attached
Relocation Demand Promissory Note.


•Participation in our Annual Incentive Program:  You will be included in our
Annual Incentive Plan (“AIP”), with a target annual incentive equal to 70% of
your base salary, prorated for 2014 based on your start date.  Your actual
incentive will depend upon Company and individual performance.  Payment of any
incentive compensation is at the sole discretion of the Compensation Committee.


•Long Term Incentive Plan: This plan (the “LTIP”) provides for the grant of time
vesting performance shares (settled in shares of common stock) (“TVPSUs”) and
performance share units (which are generally settled in cash, but may be settled
in shares of common stock at the discretion of the Compensation Committee)
(“PSUs”) to key senior Company personnel. Under the current LTIP, target awards
are calculated each year for the ensuing three-year period by calculating a
percentage of a participant’s base salary as an award, 2/3 of such award being
PSUs and 1/3 being TVPSUs.




--------------------------------------------------------------------------------




____________________________________________________________________________________
[centuryltrheadlogoa01a01a02.jpg]


Mr. Rick Dillon
April 24, 2014
Page 2




At the time the Compensation Committee makes target awards, it also sets the
performance goals for the Company for the PSU portion of the LTIP. Following
completion of each three-year period, the Company then evaluates actual
performance versus these goals when determining the final amount of the awards
to be paid. The grant and payment of any award is at the sole discretion of the
Compensation Committee.


The Compensation Committee generally sets annual programs in the first quarter
of a fiscal year. The Compensation Committee has approved adding you as a
participant in the 2012-2014, 2013-2015 and 2014-2016 LTIP programs on a
prorated basis. Your target award for each of the foregoing program years will
be 120% of your base salary. Payment of any incentive compensation is at the
sole discretion of the Compensation Committee.


•Severance Protection: The Compensation Committee will be requested to include
you as a Tier II participant in the Company’s new Executive Severance Plan,
expected to be approved by the Compensation Committee at its second quarter
meeting.


•Benefit Plans: You and your eligible dependents will be eligible for Company
provided medical, dental and vision plans. You will also be eligible for
participation in the Century Aluminum 401(k) program and defined benefit pension
plans.  The 401(k) program currently has a match of 100% up to the first 4% of
eligible compensation and 50% of the next 2% of eligible compensation. Century’s
defined benefit plan is currently under review, and therefore the qualified
pension formula will be changing and likely replaced with a defined contribution
arrangement during 2014.


You will also become eligible to participate in Century’s nonqualified pension
program, crediting service to your date of hire, and based upon a formula to be
finalized by the Company with approval by Compensation Committee during 2014.


•Life Insurance:   The Company will provide you with life insurance in the face
amount of one times your annualized base salary amount, up to a maximum of
$250,000.  As an executive of the company, you will also be provided with an
additional $500,000 of 20-year term life insurance. This coverage is provided at
no cost to you. 


•Vacation: You will be eligible for 20 days (160 hours) of vacation time,
prorated for 2014 based on your start date.


•Relocation: You will be eligible for relocation benefits in accordance with the
Executive Relocation Policy attached to this letter. In order to begin receiving
these benefits, you must also enter into the attached Relocation Repayment
Agreement and Relocation Demand Promissory Note.


Contingent Offer


This employment offer is contingent upon the satisfactory completion of (i)
verification of the right to work in the U.S., (ii) routine background
screening, and (iii) drug screening as prescribed by Century’s policy within 90
days of hire, the failure of which may result in discipline up to and including
termination.






--------------------------------------------------------------------------------




____________________________________________________________________________________
[centuryltrheadlogoa01a01a02.jpg]


Mr. Rick Dillon
April 24, 2014
Page 3




In addition, your ongoing employment is subject to all applicable Company
policies, which may be changed, terminated, or added from time to time.


At-will Employment


Your employment is at-will. Nothing in this offer letter is intended to or does
create a contract of employment for a specific period of time nor does it create
any obligations on the part of the Company or vest any rights in you other than
those specifically set forth herein. You understand that the benefits set forth
herein are granted without restriction on the right of the Company to modify
such benefits or terminate your employment at any time, with or without cause
and with or without notice. Similarly, the Company understands you may, at any
time, terminate your employment relationship with or without cause and with or
without notice.


Proprietary Information, Intellectual Property and Non-Solicitation


You are expected to protect propriety information of Century Aluminum Company
and its subsidiaries (collectively, “Century”) and to assign your rights to
intellectual property which may be developed during your employment with Century
to the Company as permitted by law. In your work for the Company, you will be
expected not to use or disclose any confidential information, including trade
secrets, of any former employer or other person to whom you have an obligation
of confidentiality. Rather, you may use only that information generally known
and used by persons with training and experience comparable to your own, which
is common knowledge in the industry or otherwise legally in the public domain,
or which is otherwise provided or developed by Century, or developed by you on
behalf of Century. You agree that you will not bring onto Company premises any
unpublished documents or property belonging to any former employer or other
person to whom you have an obligation of confidentiality. You represent further
that you have disclosed to the Company any contract you have signed that may
restrict your activities on behalf of the Company, including any restrictions
regarding solicitations of employees of any former employer. You further
represent that you are not subject to any agreement with any prior employer that
would prevent you from performing the essential functions of the employment
position outlined in this letter, and that by accepting employment with the
Company you will not breach any agreements with any other employer. This letter
contains all of the terms of your employment with the Company and supersedes any
prior understandings or agreements, whether oral or written, between you and the
Company.




--------------------------------------------------------------------------------




____________________________________________________________________________________
[centuryltrheadlogoa01a01a02.jpg]


Mr. Rick Dillon
April 24, 2014
Page 4






Rick, we are very excited about the prospect of you joining the Company.  Please
contact me if you have any questions regarding this letter, our offer or any
other matters.  We will keep this offer open until April 30, 2014.


Sincerely,


/s/ Michael A. Bless


Michael A. Bless
President and CEO
    


Accepted and Agreed to:




/s/ Rick Dillon
 
4/27/2014
 
 
Rick Dillon


 
Date


 
 





